Citation Nr: 1421083	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease, left knee (under 38 C.F.R. § 4.71a, Diagnostic Code 5262), prior to January 30, 2013, and to an evaluation in excess of 10 percent for instability and 10 percent for limitation of extension from January 30, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease, right knee (under 38 C.F.R. § 4.71a, Diagnostic Code 5262), prior to October 6, 2008 and from December 1, 2008, and to an evaluation in excess of 30 percent for right knee disability from January 30, 2013.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal for increased right and left knee disabilities was Remanded by the Board in December 2012.  

Although the RO denied the claim of TDIU in September 2009, the appeal for that benefit remains before the Board, given the Veteran's continued disagreement with the evaluations assigned for service-connected right and left knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (the issue of entitlement to TDIU is not a free-standing claim).  The issues on appeal are more accurately described as listed on the title page of this decision.
 
The Veteran initially requested a videoconference hearing before the Board when he submitted his August 2009 substantive appeal. The Veteran withdrew his request for such hearing in April 2010, prior to the scheduled date of the hearing.  See April 2, 2010 report of general information.


FINDINGS OF FACT

1.  Magnetic resonance imaging (MRI) examinations of the left and right knee conducted during the pendency of this appeal establish that the Veteran had tears of meniscal cartilage in each knee; resolving reasonable doubt in the Veteran's favor, such meniscal tears were present prior to the receipt of the Veteran's February 2007 claim for an increased rating for bilateral knee disability.

2.  The Veteran has arthritis of each knee, pain, instability, dislocated or removed meniscal cartilage, limitation of motion, weakness, incoordination, and fatigability, among other factors of disability, and several Diagnostic Codes are applicable without compensation of overlapping symptomatology.  

3.  The Veteran's service-connected knee disabilities are of such severity alone as to effectively preclude work as a mechanic, the only type of employment the Veteran held in the 30 years prior to the TDIU claim. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent rating for meniscal tear, right knee, were met prior to October 6, 2008, and, from that date, the criteria for a separate 10 percent evaluation for symptomatic removal of semilunar cartilage have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261, 5262 (2013).

2.  The criteria for a separate 20 percent rating for meniscal tear, left knee, are met throughout the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261, 5262 (2013).

3.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

Limitation of motion and instability of the knee are two separate disabilities.  As such, a Veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, consideration of pain and functional loss is required only with respect to those Diagnostic Codes for which the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

According to Diagnostic Code (DC) 5010, traumatic arthritis is rated under DC 5003, which rates degenerative arthritis.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate II.  When flexion of the knee is limited to 60 degrees, a noncompensable rating is assignable under DC 5260.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  When extension is limited to 5 degrees, a noncompensable rating is assigned under DC 5261.  When extension is limited to 10 degrees, a 10 percent rating may be assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

DC 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262.

The Veteran's service medical records disclosed that he had bilateral chondromalacia.  Service connection for bilateral degenerative joint disease (DJD) of the knees was granted in 1992.  In February 2007, the Veteran sought an increased evaluation for his bilateral knee disability.  

By a rating decision issued in July 2007, a 20 percent was assigned for service-connected DJD, left knee, and an increased evaluation of 20 percent was assigned for service-connected DJD, right knee, with each of those ratings assigned under DC 5262.  The Veteran disagreed with those evaluations in August 2007.  Additionally, he submitted a formal claim for TDIU in August 2008.

VA outpatient clinical records dated in December 2006 disclose that the Veteran's knees were unstable bilaterally, with pain and popping, and with instability at the lateral collateral ligament on the right and at the medial collateral ligament on the left.  MRI of the left knee conducted in March 2007 was interpreted as showing no definite meniscal or acute ligamentous injury of the left knee, but there was a torn meniscus in the right knee.  Arthroscopy of the right knee was planned.  

In October 2008, arthroscopy of the right knee disclosed several meniscal tears, and the medial meniscus and lateral meniscus were shaved.  On October 15, 2008, MRI examination of the left knee disclosed a cartilaginous defect in the articular surface of the medial plateau, without dislocation, a tear of the posterior horn of the medial meniscus and changes of the medial compartment bone consistent with resolving contusion of the medial femoral condyle.  Although the March 2007 MRI was interpreted as disclosing no meniscal tear in the left knee, the Veteran's December 2006 clinical evaluation disclosed instability, popping, and pain in both knees.

Resolving the discrepancy between the December 2006 clinical examination and the March 2007 MRI examination of the left knee in the Veteran's favor, the Board finds that torn cartilage was present in the Veteran's left knee throughout the pendency of this appeal.

December 2008 VA examination resulted in a diagnosis of degenerative arthritis, both knees, a medial meniscus tear in the left knee and status postoperative medial and lateral meniscectomy, symptomatic, right knee.  The Veteran's extension of the left knee was limited by 10 degrees (-10 degrees of extension).  Extension in the right knee was limited to by five degrees.

Social Security Administration (SSA) records dated in March 2009 describe the Veteran as requiring a cane for ambulation. The interviewer stated that it was the visibly difficult for the Veteran to walk and stand. VA outpatient treatment records dated in April 2009 reflects that the Veteran was fitted for a right knee medial unloader brace.  The Veteran was evaluated for a right total knee replacement, but the providers determined that conservative therapy was advisable because of the Veteran's relatively young age.  In January 2010, the Veteran reported that he now required braces on both knees, together with use of a cane.

VA examination conducted in January 2013 discloses that the Veteran had end-stage right knee degenerative joint disease, with less significant disease in the left knee.  The Veteran had right knee flexion from 100 degrees to extension ending at 20 degrees, with pain beginning at 80 degrees.  In the left knee, the Veteran had flexion from 130 degrees to extension limited by 10 degrees, but he had evidence of painful motion throughout the entire range of motion.  The Veteran had functional loss including weakness, fatigue ability, in coordination, instability of station, disturbances of locomotion, and interference with sitting, standing and weight bearing, in one or both knees throughout the examination.  

The examiner stated that the Veteran was a candidate for total knee replacement in the right knee.  

The Veteran has arthritis of each knee, pain, instability, dislocated or removed meniscal cartilage, limitation of motion, weakness, incoordination, and fatigability, among other factors of disability.  Several Diagnostic Codes are applicable without compensation of overlapping symptomatology.  The Board has chosen the two Diagnostic Codes, 5258 (or 5259 for postsurgical symptoms of removed dislocated meniscal cartilage) and 5262, as these two Diagnostic Codes together allow for evaluation of each of the numerous symptoms and features of disability manifested by the Veteran in this case, as well as consideration of pain and functional loss.

In this regard, it is important for the appellant to understand that the 20 percent rating assigned under DC 5258 (or 5259, after arthroscopy) for dislocated cartilage addresses the symptoms of locking, instability, and effusion.  That evaluation must be considered together with the 20 percent rating assigned under DC 5262 by the RO, which addresses the Veteran's pain, limitation of motion, and functional loss impairing use of the knee apart from the symptoms of dislocated cartilage.  A 20 percent evaluation under each of these Diagnostic Codes reflects that the Veteran has a range of knee impairments, which impair industrial capability.  If the Veteran had mild symptoms only, or symptoms limited to instability and dislocated cartilage, or symptoms limited to pain, arthritis, and loss of motion, there would not be a basis to assign a 20 percent evaluation under each of two Diagnostic Codes used to evaluate the knees.  

The Veteran's knee disability presents a very complex evaluation problem.  The Board has attempted to give the Veteran every consideration.  In any event, the critical question in this case, is whether the problems the Veteran has manifested meet the criteria for an even higher evaluation under either Diagnostic Code or whether an additional Diagnostic Code is required to address all facets of the Veteran's impairment.  The Board finds that, although the Veteran has a wide range of impairments, to include arthritis, instability, locking, pain requiring use of medications, incoordination, fatigability, and limitation of motion, there is no manifested symptoms which is not encompassed in one applied Diagnostic Code or the other.  

As such, the Board finds that the Veteran does not meet any criterion for a higher evaluation under DC 5262.  In particular, the Veteran's impairment of each knee is not more than moderate, unless locking, instability, and effusion considered in DC 5257 are also applied to the evaluation under Diagnostic Code 5262.  Although a 30 percent evaluation could be assigned under DC 5262 for some portions of the appeal period, that would require taking away the evaluations assigned in this decision for right and left knee symptoms under DC 5258 and 5259.  

Simply stated, it is more favorable to the Veteran to have a 20 percent evaluation under DC 5258 and 5262 each than a 30 percent evaluation under DC 5262 alone.

Therefore, the Board finds that the Diagnostic Codes assigned are the most favorable Diagnostic Code combinations available, even though consideration of the various criteria under differing Diagnostic Codes for knee impairment is a complex consideration.

Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the psychiatric disability.  In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's right and left knee disabilities, both prior to and following the Veteran's October 2008 right knee arthroscopy, is specifically contemplated by the schedular rating criteria of the Diagnostic Codes applied.  As discussed above, the Veteran's continued full-time employment at an occupation which requires attention to details and safety procedures establishes that the Veteran does not manifest psychiatric impairment not reasonably described in the rating schedule.  Mauerhan, 16 Vet. App. at 443.  The lay and medical evidence as to the Veteran's knee functioning, including the effect of required medications, including use of corticosteroid injections, incoordination, and the like, are considered in the rating criteria.  The evidence as a whole demonstrates that the criteria for extraschedular consideration are not met.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his ability to function as a mechanic or perform activities of daily living.  In the absence of exceptional factors associated with the psychiatric disability, and in the absence of marked industrial impairment, the Board finds that the criteria for referral for an assignment of an extraschedular rating in excess of the two schedular 20 percent ratings in effect prior to January 2013, and the assignment of multiple Diagnostic Codes after January 2013, are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Currently, the Veteran has been granted service connection for:  left knee limitation of extension, evaluated as 10 percent disabling, left knee instability, evaluated as 10 percent disabling from January 2013, left knee dislocated semilunar cartilage, evaluated as 20 percent disabling throughout the pendency of the appeal, and left knee degenerative joint disease, evaluated as 20 percent disabling under DC 5262 prior to January 2013 (replaced by the evaluations for instability and limitation of extension), and right knee degenerative joint disease, evaluated as 20 percent disabling under DC 5262 prior to January 2013, replaced by a 30 percent evaluation for right knee limitation of extension, and right knee symptomatic residuals of meniscectomy, evaluated as 10 percent disabling from the date of arthroscopic surgery (after expiration of the post-surgical temporary total rating as of November 30, 2008) and 20 percent disabling prior to surgery.  

The evaluations assigned for right and left knee disabilities may be considered as one disability under 38 C.F.R. § 4.16.  The Veteran's knee disabilities, in total, prior to the October 6, 2008 surgical procedure were at least 60 percent disabling (20 percent, right, 5262  + 20 percent torn cartilage, to October 6, 2008 = 36 percent, right, + 20 percent, left, 5262  + 20 percent torn cartilage, left knee = 60 percent).  

The 60 percent rating for the combined knee disabilities entitles the Veteran to consideration for schedular TDIU prior to October 6, 2008.  

From October 6, 2008 to December 1, 2008, a temporary total evaluation for postsurgical convalescence was in effect under 38 C.F.R. § 4.30.  With consideration of the 20 percent evaluation assigned for dislocated cartilage, left knee, and postoperative residuals of removed cartilage, right knee, and the additional assignment of a 10 percent evaluation for right ankle disability from September 2008, the Veteran's combined evaluation for lower extremity disabilities remained at 60 percent, as of December 1, 2008, when the temporary total evaluation expired.  

Thereafter, in 2009, the Veteran was granted service connection for depression, and his combined disability evaluation rose to 70 percent, as then calculated.  

When the Veteran submitted his claim for TDIU in 2008, the combined evaluation for his service-connected knee disabilities was 60 percent, and that combined rating increased in 2009.  38 C.F.R. § 4.25.  

A Veteran with that level of disability may be awarded TDIU benefits on a schedular basis if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's education ended in 1967, at the 7th grade.  In 1976, he received vocational training to become a mechanic.  He worked as a mechanic thereafter, throughout his adult life, so his post-service employment experience is limited to experience as an automobile and boat mechanic.  The medical evidence, including VA examinations conducted in 2006 and, 2007, and presurgical evaluations in 2008, reflect that the Veteran was unable to perform the prolonged stooping, crawling, bending, lifting, carrying, and walking required of a mechanic.  The VA treatment records also reflect that medications the Veteran was taking for pain were incompatible with employment which required driving or operating hazardous machinery.  The 2009 SSA records associated with the claims file establish that the Veteran was unable to return to work as a mechanic when his temporary total disability rating expired in December 2008.  

Based on the above, the Veteran's service-connected knee disabilities precluded manual labor or employment requiring operation of machinery or driving.  The Veteran's education and experience do not provide a basis for sedentary employment.  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities, even though the evidence establishes that he has some medical conditions and disorders for which service connection is not in effect which would also limit his ability to perform manual labor.  He meets the criteria for an award of TDIU.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

During the more than seven years of the pendency of this appeal, the Veteran has received numerous communications from the Board regarding evaluation of knee disabilities.  The appeal was Remanded in 2012, and the RO complied with the directions in that Remand.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the physical claims file and the electronic claims file, SSA records, VA examination, VA clinical records, and the Veteran's statements.  The SSA documents are not associated in their entirely with the electronic claims file.  However, for the reasons explained at length above, the evidence of record is sufficient to award TDIU without detailed discussion of the SSA records, but would not result in more favorable evaluations.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the decision with respect to TDIU is entirely favorable to the Veteran, there is no further duty with respect to that issue.  


ORDER

A separate 20 percent evaluation for dislocated cartilage, left knee, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

A separate 20 percent evaluation for dislocated cartilage, right knee, is granted prior to October 6, 2008, and a 10 percent evaluation for symptomatic removal of dislocated cartilage is granted from December 1, 2008, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

TDIU is granted.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


